 



LETTERHEAD
Exhibits 10.20
September 25, 2006
Glenn Dispenziere
     Re:      Change of Control Provision
Dear Mr. Dispenziere:
     On October 26, 2005, we sent you a letter containing certain terms and
conditions of your employment with eTelecare International, Inc. (“eTelecare”).
The terms and conditions in that letter contained a provision governing change
of control.
     As you may be aware, eTelecare retained a consulting company on executive
compensation. This consulting company has recommended that the change of control
provisions for eTelecare’s senior management team be amended. This
recommendation was approved by the Board of Directors in August, 2006.
     Accordingly, please review the below-referenced change of control
amendment. If you execute this letter, you and eTelecare mutually agree that the
change of control provision in this letter supersedes and replaces the change of
control provision contained in the letter dated October 26, 2005. All other
provisions of that letter remain the same. If you decline to execute this
letter, the change of control provision in the letter dated October 26, 2005
will remain in effect.
Change in Control Provision:
     If at any time within twelve months after a Change in Control (as defined
below) (i) you terminate your employment with the Company for Good Reason (as
defined below) or (ii) the Company terminates your employment for any reason
other than (A) for Cause or (B) as a result of death or permanent disability,
and you sign and do not revoke a standard release of claims with the Company
then you shall be entitled to the following severance benefits:

 



--------------------------------------------------------------------------------



 



     (a) as severance pay and in lieu of any further salary for periods
subsequent to the date of termination, the Company shall pay to you in a single
payment an amount in cash equal to one times the higher of (a) your annual base
salary at the rate in effect just prior to the time a notice of termination is
given or (b) your annual base salary in effect immediately prior to the change
in control of the Company;
     (b) the portion of any unvested stock options held as of the date of
termination shall be vested immediately as of the date of termination and,
together with any other shares vested as of such date, shall remain exercisable
for a period of twelve (12) months after the date of termination; and
     (c) for a twelve (12) month period after the date of termination, the
Company shall arrange to provide you and your dependents with life, medical,
long-term disability and dental insurance benefits substantially similar to
those which you were receiving immediately prior to the change in control of the
Company. Notwithstanding the foregoing, the Company shall not provide any
benefit otherwise receivable by you pursuant to this paragraph (c) to the extent
that a similar benefit is actually received by you from a subsequent employer
during such twelve (12) month period, and any such benefit actually received by
you shall be reported to the Company.
“Change in Control” means the occurrence of any of the following events:
     (i) The consummation of a merger or consolidation of the Company or
eTelecare Global with or into another entity or any other corporate
reorganization, if persons who were not stockholders of the Company or eTelecare
Global, as applicable, immediately prior to such merger, consolidation or other
reorganization own immediately after such merger, consolidation or other
reorganization fifty percent (50%) or more of the voting power of the
outstanding securities of each of (A) the continuing or surviving entity and
(B) any direct or indirect parent corporation of such continuing or surviving
entity;
     (ii) The consummation of the sale, transfer or other disposition of all or
substantially all of the assets of the Company or eTelecare Global or the
stockholders of the Company or eTelecare Global approve a plan of complete
liquidation of the Company or eTelecare Global, as applicable; or

 



--------------------------------------------------------------------------------



 



(iii) Any “person” (as defined below) who, by the acquisition or aggregation of
securities, is or becomes the ‘beneficial owner” (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the ‘Exchange Act”)), directly
or indirectly, of securities of the Company or eTelecare Global representing
fifty percent (50%) or more of the combined voting power of the then outstanding
securities of the Company or eTelecare Global, as applicable, ordinarily (and
apart from rights accruing under special circumstances) having the right to vote
at elections of directors (the “Base Capital Stock”); except that any change in
the relative beneficial ownership of the securities of the Company or eTelecare
Global, as applicable, by any person resulting solely from a reduction in the
aggregate number of outstanding shares of Base Capital Stock, and any decrease
thereafter in such person’s ownership of securities, shall be disregarded until
such person increases in any manner, directly or indirectly, such person’s
beneficial ownership of any securities of the Company or eTelecare Global, as
applicable.
     For purposes of this Section, the term “person” shall have the same meaning
as when used in sections 13(d) and 14(d) of the Exchange Act but shall exclude
(i) a trustee or other fiduciary holding securities under an employee benefit
plan maintained by the Company or a parent or subsidiary of the Company, (ii) a
corporation owned directly or indirectly by the stockholders of the Company or
eTelecare Global in substantially the same proportions as their ownership of the
outstanding securities of the Company or eTelecare Global, as applicable,
ordinarily (and apart from rights accruing under special circumstances) having
the right to vote at elections of directors and (iii) any person who is a
stockholder of eTelecare Global on the first day of your employment with the
Company.
“Good Reason” means:
     (i) without your express written consent, a diminution in your title,
authority, duties, position or responsibilities relative to your title,
authority, duties, position or responsibilities in effect immediately prior to
the Change in Control;
     (ii) without your express written consent, a reduction by the Company of
your base salary or maximum potential bonus as in effect immediately prior to
the Change in Control;
     (iii) without your express written consent, the relocation of your
principal place of employment to a facility or a location more than 30 miles
from your current location: or

 



--------------------------------------------------------------------------------



 



(iv) the failure of the Company to obtain the assumption of this Agreement or
any other agreement between the Company and you by any successors contemplated
in the Change in Control.
Sincerely,
eTelecare International, Inc.

                     
By:
  /s/ John Harris           DATE:        
Name:
 
 
John Harris          
 
   
Title:
  President and CEO                
 
                    AGREED AND ACCEPTED:                
 
                   
By:
  /s/ Glenn Dispenziere       DATE:        
 
                   
Name:
  Glenn Dispenziere                 Title:   Senior Vice President, Sales and
Marketing        

 